El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Los apelados radicaron en junio 25 de 1942 una moción pidiendo la desestimación del recurso de apelación en este-caso de acuerdo con las disposiciones de la Regla 40 del Reglamento de esta corte. La moción se basaba principal-mente en el hecho de que los apelantes no habían radicado la transcripción de autos en esta corte. Sin embargo, antes de la radicación de esta moción, ya habíamos concedido a los apelantes el 23 de junio una prórroga hasta el 30 de junio para este fin. El 30 de junio concedimos a los apelantes una *722prórroga adicional hasta el 10 de julio. Como los apelantes radicaron la transcripción de autos en esta última fecha, tenemos que denegar la moción de desestimación.
Los apelados, en la oposición que radicaron a la moción de los apelantes para que se les concediera una prórroga para radicar la transcripción, hacen referencia al hecho de que la apelación era frívola. Sin embargo, la única moción ante nosotros en este momento es una de desestimación por no haberse radicado la transcripción. Esta última ya ha sido radicada. Si los apelados desean insistir en que la apela-ción es frívola, están en libertad de radicar una moción ilevantando esa cuestión.

La moción para desestimar será denegada.